UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09223 Pioneer Strategic Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:September 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Strategic Income Fund By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Strategic Income Fund BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: SEP 26, 2013 Meeting Type: Special Record Date: SEP 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Elect Director Kadyrzhan Damitov For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: DEC 30, 2013 Meeting Type: Special Record Date: DEC 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Early Termination and Elect For For Management New Members of Vote Counting Commission; Fix Size and Term of Office 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: FEB 14, 2014 Meeting Type: Special Record Date: JAN 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Changes to Composition of For For Management Board of Directors 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: MAY 31, 2014 Meeting Type: Annual Record Date: APR 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Standalone and Consolidated For Against Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 4 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 5 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan EMERALD PLANTATION HOLDINGS LIMITED Ticker: EMEXF Security ID: G30337102 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: MAY 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For Against Management Statements HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James LaChance For For Management 1.2 Elect Director Steven L. Rubin For For Management 2 Adopt NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis M. Kass For For Management 1.2 Elect Director John V. Murphy For For Management 1.3 Elect Director John H. Myers For For Management 1.4 Elect Director Nelson Peltz For For Management 1.5 Elect Director W. Allen Reed For For Management 1.6 Elect Director Joseph A. Sullivan For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management END NPX REPORT
